Citation Nr: 1626980	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-09 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disorders.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1984 to January 1988.  He also has periods of service with the Texas Army National Guard (ARNG) from January 1989 to June 1993, and from (unknown month) 2003 to July 2007.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied entitlement to service connection for bilateral knee osteoarthritis.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in an April 2016 hearing.  The hearing addressed the Veteran's claim for service connection for his knee disabilities.  A transcript of this hearing is of record.

During the Board hearing, the Veteran indicated that he was awaiting scheduling for an additional Board hearing regarding his claim for an increased rating for bilateral hearing loss.  The current electronic record contains a May 2015 Statement of the Case addressing this issue, but does not currently contain a VA-9.  Testimony regarding the hearing loss issue was not heard during the April 2016 Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the cumulative wear and tear of his years of service resulted in his knee disabilities, but that, in particular, he began to notice his knee symptoms during his last period of ARNG service between 2003 and 2007.  Specifically, the Veteran testified that when he was "training up to go to Iraq" he wore body armor and the "constant running and training" wore his knees out.  The electronic record includes a VA formal finding of unavailability of the Veteran's service treatment records.  However, some records were provided by the Veteran and reveal that he was given physical profiles in 2007, and was found non-deployable.  An August 2004 ARNG retention medical history included the Veteran's complaint of knee trouble; however, the remarks section did not include an explanation and the physical evaluation is not of record.

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 113.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  Currently, the record does not contain the Veteran's ACDUTRA dates, which must be determined on remand.

In April 2006, the Veteran's private physician Dr. J.B.W. provided a letter stating the Veteran had been under his care for an "extended period of time for bilateral knee arthritis, the left worse than the right."  He had undergone corticosteroid injections and viscosupplementation injections, which did not help on a long-term basis.  The Veteran remained "very young as a candidate for total knee replacement.  Nonetheless, any prolonged standing, walking and particularly any climbing with loads is detrimental" to the Veteran's knees and should be avoided.

In June 2008, the Veteran was afforded a VA joints examination where the Veteran reported knee pain, especially over the past year, which was "more noticeable after training and wearing body armor."  He was diagnosed with "bilateral knee degenerative osteoarthritis, mild with noted sclerosis medial compartment/tibial condyle."  A nexus opinion was not provided.

In December 2008, the Veteran submitted a "Disability Verification Statement from Physician" form where Dr. J.B.W. selected that it was "more likely than not" that the Veteran's osteoarthritis was caused by his military service.  He remarked that he reviewed the Veteran's service records, which included treatment records from his 1984 to 1988 service, his enlistment physical in 1989, and medical records from Camp Mabry from April 2007.  He noted that the Veteran was removed from the Texas Army National Guard in June 2007 for "knee problems."  Dr. J.B.W. found that "given the medical evidence [he] reviewed and the fact that [he has] been treating the Veteran for the last four years, [he thought] that the knee problems are directly related to his active duty service, or at a minimum resulted in aggravation of the problem and should be considered."

Although the record contains a positive nexus opinion from Dr. J.B.W., it includes that Veteran's knee conditions were either directly related to or aggravated by his active duty service.  Here, the Veteran's known active duty service was from 1984 to 1988 and his ACDUTRA dates are not known.  After his service dates are discovered, the Veteran must be scheduled for an additional VA examination, with nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.  Determine the Veteran's ACDUTRA/INACDUTRA dates for his Texas Army National Guard service.

2.  Thereafter, schedule the Veteran for a VA joints examination.  After a review of the record, and interview and examination of the Veteran, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current bilateral knee disorders are a result of his active duty service from January 1984 to January 1989?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current bilateral knee disorders were incurred in, or aggravated by, his ACDUTRA service?  If they were aggravated by his ACDUTRA service, then provide a statement regarding the Veteran's baseline knee condition severity prior to aggravation, and cite medical records if possible.

c) Is it at least as likely as not (50/50 probability or greater) that the Veteran's current bilateral knee disorders resulted from an injury during his INACDUTRA service?  

Provide a complete explanation for all opinions expressed.  The examiner should address the Veteran's contentions that wearing body armor, and constant running and training wore his knees out.

3.  Then, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

